Title: From Thomas Jefferson to United States Senate, 13 January 1806
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States
                     
                        Jan. 13. 1806.
                  
                        According to the request of the Senate of Dec. 30. I now lay before them the correspondence of the Naval
                            commanders Barron and Rogers, & of mr Eaton, late Consul at Tunis, respecting the progress of the war with Tripoli
                            antecedent to the treaty with the Bey & regency of Tripoli, & respecting the negociations for the same; & the
                            commission and instructions of mr. Eaton; with such other correspondence, in possession of the offices, as I suppose may
                            be useful to the Senate in their deliberations upon the said treaty.
                        The instructions which were given to mr. Lear, the Consul General at Algiers, respecting the negociations
                            for the said treaty, accompanied the treaty & the message concerning the same, & are now with them in possession of
                            the Senate.
                        So much of these papers has been extracted & communicated to the House of Representatives as relates to
                            the principles of the co-operation between the US. and Hamet Caramalli, which is the subject of a joint message to both
                            houses of Congress, bearing equal date with the present: & as those now communicated to the Senate comprehend the whole
                            of that matter I request that they may be considered as comprising the documents stated in that message as accompanying
                            it. being mostly originals or sole copies, a return of them is requested at the convenience of the Senate.
                        We have no letter from mr. Lear, respecting Tripoline affairs, of later date than that of July 5. whic. was
                            transmitted to the Senate with the treaty, nor consequently any later information what steps have been taken to carry into
                            effect the stipulation for the delivery of the wife & children of the brother of the reigning Bashaw of Tripoli.
                        
                            Th: Jefferson
                            
                            
                        
                    